Alice Robie Resnick, J.,
dissenting. I respectfully dissent from the majority decision. In this case relator’s motion to terminate compensation was heard on August 20, 1987 by a district hearing officer, who issued an order finding, in pertinent part, as follows:
“Based on the allowed conditions of this claim and the reports of Drs. Hein, Hawkins and O’Connor, it is found that claimant’s condition is permanent as defined in Vulcan Materials v. Industrial Commission and that no further compensation for Temporary Total Disability is to be paid effective 8-20-87. Based on the reports of Drs. Hein, Hawkins and O’Connor, the allowed conditions of this claim and the provisions of 4123.56, it is found that claimant was not able to return to his former position of employment through 8-19-87 and that compensation for Temporary Total Disability is to be paid from last date of payment through 8-19-87 only.”
By order dated January 13, 1988, the regional board of review affirmed the district hearing officer’s order. The Industrial Commission refused review. It would appear that a majority of this court are substituting their judgment for that of the fact finder in this case by interpreting the report of Dr. O’Connor and making a finding that his report does not provide some evidence that respondent was experiencing temporary total disability up to and including August 19, 1987.
It is an accepted premise that the determination of disputed facts is solely within the jurisdiction of the commission. Additionally, it is within the exclusive authority of the commission to weigh credible evidence and to make decisions based on that evidence. State ex rel. Hudson v. Indus. Comm. (1984), 12 Ohio St.3d 169, 12 OBR 237, 465 N.E.2d 1289; State ex rel. Allerton v. Indus. Comm. (1982), 69 Ohio St.2d 396, 23 O.O.3d 358, 433 N.E.2d 159; State ex rel. Haines v. Indus. Comm. (1972), 29 Ohio St.2d 15, 58 O.O.2d 70, 278 N.E.2d 24.
The commission refused to hear the appeal from the regional board and, thereby, in effect, found some evidence to support the finding of temporary *383total disability until August 19,1987. In view of that fact we should not sit as a Supreme Industrial Commission and make a different factual finding as to Dr. O’Connor’s report. An important additional consideration is that the reports of the doctors were factually confusing. Since Dr. O’Connor’s July 22, 1987 report did contain some evidence of temporary total disability, the decision should remain in effect and not be subject to an action in mandamus. State ex rel. Hudson, supra; State ex rel. G F Business Equip., Inc. v. Indus. Comm. (1981), 66 Ohio St.2d 446, 20 O.O.3d 379, 423 N.E.2d 99. Hence, based on those facts I would affirm the decision of the court of appeals and deny the writ.
Douglas, J., concurs in the foregoing dissenting opinion.